On Petition for Rehearing.
Ibach, J.
— Appellant urges that the court erred in holding that lot 2 of section 34 extended to the section line, and bases its contention upon the opinion in the case of Stoner v. Rice (1889), 121 Ind. 51, 22 N. E. 916. In that case the court said, “The true doctrine to apply in the disposition of such land as is covered by the body of Such lakes, we think, is that the government in making surveys included in such surveys all (our italics) the land within the district surveyed, and if there was a lake or large pond which covered a part of a subdivision it was meandered out, and the dry land in such subdivision designated as a fractional subdivision, or lot; that in the purchase of such fractional subdivision, or lot, the purchaser took title to it as a riparian owner, with the right to the land as the water receded within the boundary lines of the subdivision conveyed to the purchaser. In other words, the purchaser acquired title to all the land within the subdivision, though it was described as a fractional subdivision, or lot. The authorized survey divided all the land within the district into subdivisions.”
In order to better present the questions involved in the *299discussion of the point raised by the petition for rehearing, we annex the following diagram, which fairly sets out the situation.



A, B, C and D, corners of Sec. 34; B, H, I and C, corners of WJ Sec. 35; A, G, F and E, corners of Schütz lands partitioned; M, G, L and K is lot 1, Sec. 34; L, F, J and K is lot 2, Sec. 34; C, It, S and T is lot 4, Sec. 34; N, O, P and Q is lot 2, Sec. 35.
As appellant points out to the court, if it were held that all the lots extended to the section line, the east half of the northeast quarter of section 34 would belong both to the owners of lots 1 and 2, and to the owner of lot 4. Manifestly such a result would be incorrect. On the other hand, if we apply the rule insisted upon by appellant, that the lots extend under the water only to the nearest subdivision line, that is, in the case of lote 1 and 2, the quarter-quarter section line, then the east half of the northeast quarter of section 34 would not have been included in any portion of the survey. To reach this result would be as much an error as the former. There must be some rule which will allow us to escape this dilemma of adjudging that these lands *300were twice included in the survey, or were not included at all.
7. By the government system of land surveys, sections may be subdivided into subdivisions of various classes, namely— -half sections, quarter sections, half-quarter sections, and quarter-quarter sections. 2 U. S. Comp. Statutes, §§2395-2397. Where the lands bordered on a lake, fractional subdivisions were laid out and called lots, the number of acres contained therein being designated by the number of acres of dry land. It is held by the ease of Stoner v. Rice, supra, and by the cases cited in the opinion, that where all the land in the district was surveyed the holders of the fractional subdivisions or lots took under the water to make out the full subdivision in which the dry land was situated. The question then becomes, If all the land was surveyed, in which lot was the land under water in the east half of the northeast quarter of section 34 included? Lot 4 is manifestly laid out as a fractional half-quarter section, in the east half of the southeast quarter of section 34. It would clearly be wrong to extend it into another quarter section by holding that the lands in the east half of the northeast quarter were attached to it. Lots 1 and 3 are laid out in the north half of section 34. Lot 2 includes the southeast quarter of the northwest quarter, and the dry land portion of the south half of the northeast quarter. We think it -would be error to hold that this lot does not include the entire south half of the northeast fourth. The lands in the east half of the northeast quarter must have been, under the very holding upon which appellant relies, included in the survey, and we cannot with propriety hold that the lands in the southeast fourth of the northeast fourth could be included in any other than lot 2. It follows that the court did not err in the holding in the original opinion that lot 2 extended to the section line.
Petition for rehearing overruled.
*301Note. — Reported in 97 N. E. 357; 99 N. E. 58. See, also, under (1) 22 Cyc. 928; (2) 22 Cyc. 836; (3) 11 Cyc. 740, 742; (4) 40 Cyc. 147, 150; (5) 38 Cyc. 1017; (6) 29 Cyc. 272; (7) 5 Cyc. 893; (8) 30 Cyc. 320; (9) 5 Cyc. 894. As to the authority of courts to enact rules, see 41 Am. St. 639. As to idem sonms and presumptions as to the identity of names, see 100 Am. St. 323. As to waters as-boundary lines, see 27 Am. St. 56. On the question of the title to land under lakes, see 42 L. R. A. 175. And for boundary on lake, see 51 L. R. A. 178.